COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Burton Lamar Turner v. The State of Texas

Appellate case number:   01-15-00858-CR

Trial court case number: 1448052

Trial court:             337th District Court of Harris County

        On December 10, 2015, we issued an order, abating the appeal and directing the trial
court to correct the certification of the defendant’s right to appeal. On January 5, 2016, a
supplemental clerk’s record was filed, containing a certification indicating defendant has the
right to appeal.
        We reinstate the appeal on the active docket. Appellant’s brief is due 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: January 12, 2016